Citation Nr: 0637837	
Decision Date: 12/06/06    Archive Date: 12/19/06	

DOCKET NO.  04-12 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent from an initial grant of service connection for left 
knee degenerative joint disease, with pain on limitation of 
motion. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder (claimed as depression with eating 
disorder) as secondary to bilateral knee disabilities, and if 
so, whether service connection should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The record shows that the veteran receives disability 
compensation from the United States Post Office and the 
Social Security Administration, and that he has been denied 
VA vocational rehabilitation benefits.  The issue of a claim 
for a total rating for compensation purposes due to 
individual unemployability is referred to the RO for 
appropriate action.  

The issue of an initial increased disability rating for the 
veteran's service-connected left knee is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  


FINDINGS OF FACT

1.  An unappealed June 2002 rating decision denied service 
connection for major depression with eating disorder.  

2.  The evidence received since June 2002, considered in 
conjunction with the record as a whole, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a psychiatric disability, is not 
cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran's acquired psychiatric disorder is not shown 
to be proximately due to, or the result of, the veteran's 
service-connected disabilities.  

4.  The veteran's service-connected bilateral knee 
disabilities aggravate the veteran's acquired psychiatric 
disability.


CONCLUSIONS OF LAW

1.  The unappealed rating decision in June 2002, which denied 
service connection for depression and an eating disorder, is 
final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1113 (2006).  

2.  New and material evidence has been received with respect 
to the claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  

3.  The criteria for service connection for additional 
psychiatric disability, due to an acquired psychiatric 
disability aggravated by service-connected bilateral knee 
disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006); Allen 
v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

If new and material evidence is submitted or secured with 
respect to a previously denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

In March 2002, the veteran filed a claim for service 
connection for a psychiatric condition secondary to his 
service-connected knee conditions.  A rating decision denying 
that claim was issued in June 2002 and the veteran was 
notified of the adverse decision.  The veteran did not file a 
notice of disagreement with respect to that decision, so the 
decision became final.  38 C.F.R. § 20.302(a).  

Since the June 2002 rating decision, the RO has secured, 
among other things, a medical examination report that 
discussed the relationship between the veteran's service-
connected knee disabilities and his diagnosis of depressive 
disorder, NOS.  Since that existing evidence was not 
previously submitted to the RO, it is "new" evidence.  That 
evidence is also material because it relates to unestablished 
facts necessary to substantiate the claim.  As discussed more 
fully below, one of the requirements for secondary service 
connection is that the veteran establish that a service-
connected disability aggravates his non-service connected 
disability.  Since the medical report addresses that 
unestablished fact, it is material evidence as well.  
Since the claims file had previously contained no competent 
evidence of aggravation, this new and material evidence was 
neither cumulative nor redundant of the evidence of record in 
June 2002 (the time of the last final denial of the claim 
sought to be reopened).  As the information in the 
examination document discussed the relationship between the 
veteran's service connected disabilities and his acquired 
psychiatric disorder, the medical examination report raised a 
reasonable possibility of substantiating the claim.  As a 
result, the standard for new and material evidence has been 
met.  38 C.F.R. § 3.156.  The claim is reopened, and to that 
extent, the claim is granted. 

Service connection may be established on a direct basis for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
some diseases, a legal presumption establishes that they were 
incurred during service if they were manifest to a 
compensable degree within one year following discharge.  
38 C.F.R. §§ 3.307, 3.309.  Here, the VA examiner diagnosed 
the veteran with depressive disorder, NOS, in January 2003 
and his examination report reflects that this diagnosis 
conforms with the Diagnostic and Statistical Manual IV (DSM-
IV).  So, the veteran has a current disability.  But the 
evidence shows that the veteran's psychiatric disorder did 
not arise until 1994, 17 years after the veteran's discharge.  
Thus, direct service connection is not available on this 
record, nor can inservice incurrence of the acquired 
psychiatric disorder be presumed.  

The veteran bases his claim on secondary service connection.  
Secondary service connection may be granted when a disability 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a).  The medical 
evidence shows that the veteran's service-connected  knee 
disabilities did not directly cause his psychiatric 
condition.  Thus, secondary service connection is not 
available on that basis.  

But secondary service connection may also be granted for the 
aggravation of a nonservice-connected condition by a service-
connected condition.  In such circumstances, however, the 
veteran is compensated for the degree of disability--but only 
that degree--over and above the degree of disability that 
existed prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In general, evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation alone is competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over time when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons; however, lay evidence is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
the diagnosis or medical causation).  Whether a service-
connected  disorder has aggravated a nonservice-connected 
disability disorder is a medical issue in the province of 
individuals qualified to opine on aggravation by virtue of 
training, education, or other specialized knowledge.  See 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Here, the VA examiner stated that the depressive disorder 
cannot be directly related to the veteran's knee 
disabilities, but he also pointed out that the knee 
disabilities contributed to the veteran's psychiatric 
condition.  The examiner characterized it as an indirect 
connection between the knee disability and the depressive 
disorder.  While the examiner explained that the veteran's 
psychiatric disorder is affected by other factors (such as 
his obesity, his wife's illness, his financial stresses), the 
veteran's reduced view of himself is based upon the fact that 
he is disabled and unable to do what others can do.  The 
service-connected disabilities thus aggravate his psychiatric 
condition.  As a result, the record shows that the veteran is 
entitled to secondary service connection for the additional 
disability due to aggravation of his acquired psychiatric 
condition by his service-connected knee disabilities.

Since service connection has been granted, there is no need 
to address here whether VA met its duty to notify and to 
assist the veteran in obtaining evidence sufficient to 
substantiate his claim.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for an acquired psychiatric 
disorder (claimed as major depressive disorder), as secondary 
to service-connected bilateral knee disabilities, is 
reopened.  

The reopened claim for service connection for an acquired 
psychiatric disorder (claimed as major depressive disorder) 
is granted to the extent that there is additional disability 
due to aggravation by a service-connected disability.  


REMAND

The Board is unable to determine a proper rating for the 
veteran's left knee disability based on the evidence in the 
claims file.  First, as the veteran's representative points 
out, it has been almost four years since the compensation and 
pension examination for the left knee was given, and the 
veteran has testified that his knee has gotten worse, so the 
range of motion data is no longer current.  Thus, an 
examination of the left knee should be scheduled.  The 
veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

In addition, in her January 2003 statement, the veteran's 
wife indicated that the veteran receives disability payments 
from the Social Security Administration (SSA).  No SSA 
records are in the claims file.  VA has a duty to assist a 
claimant in obtaining evidence to substantiate his or her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, 
those SSA records should be obtained.  

Finally, it is not entirely clear on what basis service 
connection was granted.  The language used in the 
February 2003 rating decision and February 2004 statement of 
the case implies a rating based upon the criteria for 
osteoarthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
which authorizes a rating based on painful or limited motion 
of the affected joint.  Yet, the RO assigned a rating under 
Diagnostic Code 5299-5257, which implies a rating for "other 
impairment the knee" that is manifest in recurrent 
subluxation or lateral instability.  The January 2003 VA 
examination is silent as to both of those manifestations.  
The record does contain later evidence of instability, 
however, because the veteran testified at his September 2006 
hearing that he experiences instability in walking because 
his knee "pops" and he falls.  

After the Social Security records are obtained and the 
medical examination is completed, if any sought benefit is 
denied, the assignment of the diagnostic code must be 
addressed in the supplemental statement of the case.  
 
Accordingly, the case is REMANDED for the following action:

1.  Assist the veteran in obtaining 
evidence by seeking Social Security 
records relating to the veteran's left 
knee disability claim.  Associate any 
evidence obtained with the claims folder.  

2.  Thereafter, schedule the veteran for 
an appropriate examination to determine 
the current nature and extent of the 
service-connected left knee disability.  
The claims file must be made available to 
the examiner and the examiner's report 
should indicate that it was reviewed.  
All necessary tests (including range of 
motion) should be given and any results 
from such tests should be addressed in 
the examiner's report.  If there is a 
finding of instability of the left knee, 
the examiner should offer an opinion with 
complete rationale as to whether that 
instability is related to the veteran's 
service-connected osteoarthritis of the 
left knee.

3.  Readjudicate the claim.  If any 
sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  In that statement of the case, 
address the issue of which Diagnostic 
Code has been used and the rationale for 
using that Diagnostic Code.  After the 
veteran has been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


